LOGO [g760239ex10_1pg01.jpg]

Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) serves as the understanding between you
and the Company regarding the terms of your separation and the mutual intent of
both parties to facilitate an amicable separation. This Agreement is made on
behalf of, and for the benefit of, Commercial Vehicle Group, Inc., CVG
Management Corporation, National Seating Systems, Inc., CVS Holdings, Inc.,
Mayflower Vehicle Systems, Bostrom Holdings, Hidden Creek Industries, Inc., any
and all other directly or indirectly owned subsidiaries and affiliated companies
of Commercial Vehicle Group, Inc., and all of their past and present officers,
directors, employees, agents (all in both their individual and official
capacities), parent companies, subsidiary companies, predecessors, partners,
members, affiliates, principals, insurers, and any and all employee benefit
plans (and any fiduciary of such plans) sponsored by the aforesaid entities (all
of which are collectively referred to herein as the “Company”). Please read this
Agreement carefully as it will outline the terms of all the agreements we have
made:

 

  1. Record of Separation – the Company will record your separation on July 7,
2014 as the result of a reorganization.

 

  2. Separation Pay – The Company will pay you twelve (12) months of severance
through payroll continuation pursuant to the terms of this Agreement. The total
gross payments will not exceed $250,000, subject to normal deductions and
withholding. Such payments shall be processed in accordance with the standard
payroll processing schedule but shall not be subject to 401(k) withholdings or
employer matching.

 

  3.

Annual Incentive Pay – You will be eligible for the payment of a pro-rated 2014
Annual Incentive Plan payment, if earned, pursuant to the terms of this

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 2 of 11    LOGO [g760239ex10_1pg02.jpg]

 

  Agreement. Such payment shall be equal to 6/12th’s of the calculated award and
will be paid in the first quarter of 2015 when awards are finalized and paid to
all Plan participants.

 

  4. Mobile Phone – The Company agrees to transfer the ownership of your current
mobile phone device, subject to the removal of proprietary data and transfer of
financial responsibility within one billing cycle.

 

  5. Confidentiality and Mutual Non-Disparagement.

 

  a. This Agreement – As both parties understand, confidentiality in these types
of matters is very important. The Company agrees it will not, directly or
indirectly, disclose the terms of this Agreement to anyone other than its
attorney, except to those who have a business need to know and/or to the extent
such disclosure is reasonably deemed to be required for accounting, payroll, or
tax reporting purposes, or as otherwise reasonably deemed to be required by
securities law or as otherwise consented to by the other party. The Company
agrees the officers of the Company and any others who are explicitly authorized
by the officers of the Company to speak on behalf of the Company will not make
any comments relating to you and/or your employment with the Company, which are
negative, false, critical, derogatory, or which may tend to injure you and/or
your role with the Company. You also agree that you will not make any comments
relating to the Company or its employees, which are negative, false, critical,
derogatory, or which may tend to injure the business of the Company. In
addition, you agree that you will not disparage or speak negatively about the
Company or anyone associated with it (except as required or permitted by law,
such as a charge or participation in a proceeding before the EEOC or state FEP
agency.

 

  b.

CVG Business Information – We recognize that confidential business and/or
customer information has been disclosed to you by the Company. Included in

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 3 of 11    LOGO [g760239ex10_1pg02.jpg]

 

  this confidential information is information about the Company and its due
business practices, such as business plans and financial information; employee
and customer information; records, data systems, software, methods of operation,
pricing, vendor and customer lists and information; and all processes,
developments, techniques, procedures, and ideas used or developed by the
Company, unless it otherwise publicly disclosed by the Company. You understand
and agree that at all times you: (i) will keep such information confidential;
(ii) will not disclose or communicate any such confidential information to any
third party; and (iii) will not make use of any confidential information on your
own behalf, or on behalf of any third party.

 

  6. Future Cooperation. You agree to cooperate with the Company in support of
its business interests on any matter arising out of our employment; respond and
provide information for reasonable information requests about subjects worked on
during your employment; cooperate to facilitate an orderly transition of your
job duties to a successor employee; and to provide information truthfully in
connection with any claim, investigation, or litigation in which the Company
deems your cooperation is needed. The Company will reimburse you for reasonable
and customary expenses that you incur in connection with your providing any
cooperating as requested in writing by the Company. Unless it is not permissible
by law, in the event that a subpoena or document request is served upon you, you
will immediately notify the Company and provide copies of any relevant documents
to the Company.

 

  7. Noncompetition and Non-solicitation.

 

  a.

By entering into this Agreement, you acknowledge the confidential information
has been and will be developed and acquired by the Company by means of
substantial expense and effort, that the confidential information is a valuable
asset of the Company’s business, that the disclosure of the confidential
information to any of the Company’s competitors would cause substantial and
irreparable injury to the Company’s business, and that any

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 4 of 11    LOGO [g760239ex10_1pg02.jpg]

 

  customers of the Company developed by you or others during your employment are
developed on behalf of the Company. You further acknowledge that you have been
provided with access to confidential information, including confidential
information concerning the Company’s major customers, and its technical,
marketing, and business plans, disclosure or misuse of which would irreparably
injure the Company.

 

  b. In exchange for the consideration specified in Section 1 of this Agreement
by the adequacy of which you expressly acknowledge, you agree that during your
employment by the Company, and for a period of twelve (12) months following your
Retirement Date or termination of employment, whichever occurs first, you shall
not, directly or indirectly, as an owner, shareholder, officer, employee,
manager, consultant, independent contractor, or otherwise:

 

  i. Directly or indirectly call on, induce, solicit or take away, or attempt to
call on, induce, solicit, or take away, in connection with or on behalf of any
activity in competition with the Company’s (as defined above) then-current
business, any person or entity who was a vendor, customer, or prospective
customer of the Company, for the purpose or result that the vendor, customer, or
prospective customer purchase from, use or employ the products or services of
any person or entity other than the Company; or

 

  ii. Contact any employee of the Company for the purpose of discussing or
suggesting that such employee resign from employment with the Company for the
purpose of becoming employed elsewhere or provide information about individual
employees of the Company or personnel policies or procedures of the Company to
any person or entity, including any individual, agency or company engaged in the
business or recruiting employees, executives or officers; or

 

  iii.

Own, manage, operate, join, control, be employed by, consult with or participate
in the ownership, management, operation or

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 5 of 11    LOGO [g760239ex10_1pg02.jpg]

 

  control of, or be connected with (as a stockholder, partner, or otherwise),
any business, individual, partner, firm, corporation, or other entity that
competes or plans to compete, directly or indirectly, with the Company, its
products, or any division, subsidiary or affiliate of the Company; provided,
however, that your “beneficial ownership,” either individually or as a member of
a “group,” as such terms are used in Rule 13d of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), of not more than two percent (2%) of the voting stock of any publicly
held corporation, shall not be in violation of this Agreement.

 

  c. The covenants contained in this Section 4 shall be construed as independent
of any other provisions or covenants, and the existence of any claim or cause of
action by you against the Company, whether predicated on this Agreement or
otherwise, or the actions of the Company with respect to enforcement of similar
restrictions as to other employees, shall not constitute a defense to the
enforcement by the Company of the covenants.

You acknowledge and agree that the Company has invested great time, effort and
expense in its business and reputation, and that the services performed by you,
and the information divulged to you, are unique and extraordinary, and you agree
that the Company shall be entitled, upon a breach of this Section of this
Agreement, to injunctive relief against such activities, or any other remedies
available to the Company at law or equity. If you shall have breached any of the
provisions of this Agreement, and if the Company shall bring legal action for
injunctive relief, such relief shall have the duration specified in this
Agreement, commencing from the date such relief is granted, but reduced only by
the period of time elapsed between the termination date and your first breach of
this Agreement. The obligations contained in this Agreement shall survive the
termination of the employment relationship. Any

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 6 of 11    LOGO [g760239ex10_1pg02.jpg]

 

specific right or remedy set forth in this Agreement, legal, equitable or
otherwise, shall not be exclusive, but shall be cumulative upon all other rights
and remedies set forth herein, or allowed or allowable by this Agreement, or by
law. The failure of the Company to enforce any of the provisions of this
Agreement, or the provisions of any agreement with any other employee, shall not
constitute a waiver or limit any of the rights of the Company.

The Parties have attempted to limit your right to compete only to the extent
necessary to protect the Company from unfair competition. We further agree that
if for any reason the restrictions set forth above are too broad or otherwise
unenforceable at law, then they, or any one of the time, shall be reduced to
such area, time, or terms, as shall be legally enforceable. If it is judicially
determined that this Agreement, or any portion thereof, is illegal or offensive
under any applicable law (statute, common law, or otherwise), then it is hereby
agreed the non-competition covenant shall be revised and shall be in full force
and effect to the full extent permitted by law. By this Agreement, we intend to
have this Agreement not to compete be in full force and effect to the greatest
extent permissible.

 

  8.

Release of Claims. This is a release of claims against the Company and those
associated with it. Please read it carefully: In exchange for the above, you
agree (for yourself, your heirs, executors, and assignees) to fully release and
waive any claims or rights, of any kind or nature whatsoever, whether known or
unknown, that you may have against the Company (as defined above), and/or any of
its employees, officers, directors, insurers, or agents (both as representatives
of the Company and in their individual capacities), which may exist or have
arisen up to and including the date of this Agreement. The claims and rights
which are waived and released include any that arise out of your employment or
relationship with the Company, or any of its representatives, and the cessation
of your employment, except for enforcement of this Agreement. Although there may
be others, some of the specific claims which are released are all claims of any
nature that may exist with respect to violation of any legal obligations,
compensation, company policies, contract obligations, whistleblower status,

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 7 of 11    LOGO [g760239ex10_1pg02.jpg]

 

  retaliation, torts or public policy, and/or unlawful discrimination, whether
on the basis of race, creed, color, national origin, disability, age, sex,
harassment, or other protected characteristic. (This release and waiver
specifically includes any claims of age discrimination under the Federal Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, or
otherwise. This release and waiver specifically does not include any claim
related to the enforcement of this Agreement.) You certify and warrant that, to
the best of your knowledge, you have not suffered any workplace injury while in
the Company’s employ, other than those regarding which the Company is already on
notice; have received all leave time to which you are or were entitled; and have
been paid for all hours worked and properly compensated for all hours worked in
excess of forty (40) hours per week. You also certify and warrant that you have
not filed, caused to be filed, and presently are not a party to any claims
against the Company, you have not divulged any proprietary or confidential
information of the Company, and will continue to maintain the confidentiality of
such information, you have been paid and/or received all compensation,
commissions, overtime pay, wages, bonuses, PTO and vacation, benefits, and other
compensation to which you were entitled during your employment, you have been
granted any leaves of absence to which you were entitled, under the federal FMLA
and disability laws, and in compliance with the Company’s policies, and you have
been paid all amounts due to you (including bonus, merit increase, or otherwise)
in connection with any absences, you are not aware of any facts or conduct to
suggest that that the Company (or its employees or agents) has engaged in any
improper or fraudulent conduct with respect to the U.S. government or any other
government agency, and to your knowledge you have not engaged in, and are not
aware of, any unlawful conduct related to any of the Company’s business
activities.

 

  9.     

Nothing herein will preclude you from filing a charge of discrimination with the
Equal Employment Opportunity Commission; however, you expressly waive and
release any right you may have to any remedy resulting from such a charge, or
any action or suit, that may be instituted on his behalf against the Company by
the Equal Employment Opportunity Commission, or any other governmental agency,
or in any class or collective action. Finally, nothing in this Agreement shall
affect or release any vested rights and interests you may have in any
company-sponsored retirement or pension plan; nor is anything in this Agreement
intended to create or enlarge rights to benefits under any such plan. No money
shall be paid under this Agreement until you have executed this

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 8 of 11    LOGO [g760239ex10_1pg02.jpg]

 

Agreement, including its release and waiver of all employment related claims
(except enforcement of this Agreement), in favor of the Company within the time
limit set by the Company, and you do not revoke this Agreement within the
revocation period set forth herein.

In exchange for the above, the Company, its employees, officers, directors,
insurers, or agents (both as representatives of the Company and in their
individual capacities), agrees to fully release and waive any claims or rights,
of any kind, whether known or unknown, that it may have against you, which have
arisen up to and including the date of this Agreement, except for enforcement of
this Agreement, acts done in bad faith or criminal offenses.

 

  10. This Section 10 is intentionally left blank.

 

  11. Period for Review and Right to Revoke. Although we have discussed this
Agreement at some length, please feel free to take as much time as you would
like, up to twenty-one (21) days, to consider this Agreement. In addition, if
you should change your mind for any reason after executing the letter, you may
rescind the Agreement anytime within seven (7) days after the date of your
signature. To be effective, any such rescission must be in writing, postmarked,
or delivered before the expiration of the seven (7) day period, and sent or
delivered to me at this address. You may use as much or as little of this time
as you desire; however, as I am sure you understand, no payments or insurance
can be continued beyond your last day worked until you have confirmed your
agreement. You are encouraged to talk to anyone, including legal counsel, for
advice prior to signing this Agreement.

 

  12. Miscellaneous.

 

  a. Other than as stated herein, the Parties acknowledge and agree that no
promise or inducement has been offered for this Agreement and other promises or
agreements shall be binding, unless reduced to writing and signed by the
Parties. Nothing in this Agreement shall be construed to admit or imply that the
Company, or anyone associated with it, has acted wrongfully in any way, all such
claims being specifically denied.

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 9 of 11    LOGO [g760239ex10_1pg02.jpg]

 

  b. Both you and the Company agree that if either Party breaches any term of
this Agreement and either Party successfully enforces any term/right under this
Agreement through legal process of any kind (other than an action regarding the
waiver and release under the federal age Act or the Older Workers Benefit
Protection Act), then the successful party shall be entitled to recover, from
the other, its costs and expenses of such enforcement, including reasonable
attorney’s fees. You and the Company agree that Ohio law shall govern any
dispute arising under this Agreement, that any legal action or proceedings with
respect to this Agreement must be initiated in the state or federal court
located in Franklin County, State of Ohio, and that the Company and you hereby
agree to subject themselves to the jurisdiction of the federal and state courts
of Ohio with respect to any such legal action or proceedings. Notwithstanding
the foregoing, with respect to any action which includes injunctive relief, or
any action for the recovery of any property, the Company may bring such action
in any state or location which has jurisdiction.

 

  c.

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (Section 409A), or an exemption thereunder, and shall
be construed and administered in accordance with Section 409A. Notwithstanding
any other provision of this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption. Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a separation of employment shall
only be made

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 10 of 11    LOGO [g760239ex10_1pg02.jpg]

 

  upon a “separation from service” under Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A, and in no event shall
the Company be liable for all or any portion of any taxes, penalties, interest,
or other expenses that may be incurred by you on account of non-compliance with
Section 409A.

I am pleased that we have been able to work out an amicable separation, and I
wish you the best in your future endeavors. If the contents of this agreement
comport with your understanding and outline all of the terms we discussed,
please sign the enclosed copy and return it to me for my files.

THIS SEPARATION AGREEMENT AND RELEASE IS A LEGALLY BINDING DOCUMENT WITH
IMPORTANT LEGAL CONSEQUENCES, INCLUDING A RELEASE OF ALL CLAIMS, KNOWN AND
UNKNOWN. YOU HAVE THE RIGHT TO REVOKE THIS AGREEMENT WITHIN SEVEN (7) CALENDAR
DAYS AFTER SIGNING IT, BY DELIVERING WRITTEN NOTICE OF REVOCATION TO Ms. Laura
Macias, Chief Human Resources and Public Affairs Officer, Commercial Vehicle
Group, Inc., 7800 Walton Parkway, New Albany, Ohio 43054, USA . IT IS
RECOMMENDED THAT YOU CONSULT YOUR OWN ATTORNEY BEFORE SIGNING THIS DOCUMENT. BY
SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE READ, FULLY UNDERSTAND AND
VOLUNTARILY AGREE TO ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT AND
RELEASE.

YOU UNDERSTAND THAT, BY SIGNING THIS RELEASE AND ACCEPTING THE CONSIDERATION
DESCRIBED IN THIS AGREEMENT, YOU ARE FOREVER GIVING UP THE RIGHT TO SUE THE
RELEASEES, AND ANYONE ELSE ASSOCIATED WITH THEM, FOR ANY CLAIMS, OF ANY TYPE,
THAT YOU MIGHT HAVE AGAINST ANY OF THEM, INCLUDING CLAIMS BASED ON YOUR
EMPLOYMENT OR YOUR SEPARATION, THAT HAVE OCCURRED UP TO AND INCLUDING THE MOMENT
YOU SIGN THIS AGREEMENT.

 

7800 Walton Parkway / New Albany OH / 43054



--------------------------------------------------------------------------------

Page 11 of 11    LOGO [g760239ex10_1pg02.jpg]

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date(s)
set forth below.

 

Employee     Commercial Vehicle Group, Inc.

/s/ Timo Haatanen

   

/s/ Laura L. Macias

Timo Haatanen     By: Laura L. Macias       Vice President Human Resources Date:
 

July 11, 2014

    Date:  

July 11, 2014

 

7800 Walton Parkway / New Albany OH / 43054